Citation Nr: 1618038	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-42 636	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to ratings for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to October 26, 2009, in excess of 50 percent for the period from October 26, 2009 through August 13, 2011, and in excess of 70 percent from August 14, 2011.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1999 to November 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Roanoke, Virginia Regional Office (RO) that denied service connection for GERD, and granted service connection for PTSD, rated 10 percent effective March 12, 2008.  A September 2009 rating decision increased the rating for PTSD to 30 percent effective March 12, 2008.  A May 2011 rating decision increased the rating to 50 percent, effective October 26, 2009.  In June 2014, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  An August 2015 rating decision increased the rating for PTSD to 70 percent rating effective August 14, 2011.).  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  GERD was not manifested in service, and the preponderance of the evidence is against a finding that such disease is etiologically related to the Veteran's service.

2.  From March 12, 2008, through March 1, 2011, the Veteran's PTSD is reasonably shown to have been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity; deficiencies in most areas were not shown.

3.  From March 2, 2011, the Veteran's PTSD is reasonably shown to have been manifested by symptoms producing occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms is not shown.

4.  The Veteran has a Master's degree in public administration, and work experience as a clerk/claims processor, security guard and detention officer, and has interned with a local government agency.

5.  The Veteran's service-connected disabilities (PTSD rated 70 percent; right and left knee chondromalacia patella, rated 10 percent each; tinnitus, rated 10 percent; left shoulder bursitis, rated 10 percent; and residuals of  right and left ankle sprains, rated 10 percent each, with a combined schedular rating of 90 percent) are not shown to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran's PTSD warrants staged ratings for 50 percent for the period from March 12, 2008 through March 1, 2011 and 70 percent throughout from March 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.

3.  The schedular criteria for a TDIU rating are met; however, a TUIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The appeal regarding the rating for PTSD is from the initial rating assigned with an award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  

Regarding the claims for service connection for GERD and a TDIU rating, by correspondence in April 2008 and April 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's private and VA medical records have been secured.  He has been afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that in May 2003, he complained of nausea and headache for two days.  He also reported he had been constipated for one day.  Examination found the abdomen was soft, without guarding.  There was tenderness to palpation in the epigastrium and right lower quadrant.  No organomegaly or rebound was noted.  The assessments were febrile illness and gastroenteritis.  In July 2003, he complained of tightness in his chest, dull abdominal pain and difficulty breathing.  It was noted his symptoms had subsided except for slight pain in the abdomen.  The Veteran stated he was in a bomb shelter and the air was musty and it was hard to breathe.  It was noted that six other soldiers had the same problem.  He indicated he never felt nauseated.  An August 2003 post-deployment health assessment shows the Veteran reported he had spent at least one night in a hospital during the deployment due to high fever, nausea and headache.  He indicated he went into the basement of a bomb shelter with his squad and five members got sick with a tight chest.  He also stated that he had experienced chest pain during the deployment.  

On January 2004 VA general medical examination, the Veteran had no pertinent complaints.  Examination of the abdomen found no areas of tenderness or masses.  

Private medical records show that in May 2004, the Veteran reported a several week history of recurrent burning in the upper chest, with occasional upper chest discomfort.  Examination found positive bowel sounds.  The diagnosis was GERD.  An upper gastrointestinal series later that month showed gastroesophageal reflux and possible mild esophagitis.  

In March 2008, the Veteran was admitted to a private hospital for an exacerbation of PTSD symptoms, including marked anxiety response and depression.  It was noted he thought of driving his truck off the road to kill himself.  He was scared because during an argument with his wife, he grabbed her and did not remember it.  It was indicated he was working as a claims processor for VA.  He stated he had been having a lot of nightmares.  By the end of the hospitalization, he denied suicidal ideation.  The diagnosis was PTSD with depression, suicidal ideation and anxiety.  The Global Assessment of Functioning score on admission was 30, and it was 45 on discharge.  

In May 2008, a Vet Center therapist wrote that the Veteran had been seen since November 2007 and his initial complaints focused primarily on frequent nightmares, anxiety and unresolved traumas involving the Iraq war.  He had experienced periods of mood swings and depression.  It was noted he was coping with more stable employment options and nightmare stabilization.

In May 2008, a private therapist stated she had seen the Veteran on four occasions since January 2008.  His symptoms included panic attacks, trouble controlling impulses, becoming angry over small incidents and anxiety in crowds.  He stated he was concerned because he had had to stop school when he was hospitalized in March and was worried the incident would affect his ability to be promoted.  

On August 2008 VA psychiatric examination, the Veteran stated he was more easily startled and anxious and that his concentration was not good. He reported a sleep disturbance and said he had intrusive thoughts.  It was noted the Veteran was employed full time and was able to do chores around the house.  He noted he had a few friends and had some recreational and leisure pursuits.  On mental status evaluation, the Veteran was alert and neatly dressed.  There were no loosened associations or flight of ideas.  His mood was a bit tense, but cooperative and friendly, and his affect was appropriate.  He stated he had nightmares.  There was no suicidal or homicidal ideation, or impairment of thought processes.  He did not have hallucinations, delusions, ideas of reference or suspiciousness.  He was oriented times three.  His memory appeared to be good.  Insight and judgment were adequate.  The diagnoses were PTSD and panic disorder without agoraphobia.  The Global Assessment of Functioning score was 55.  The examiner noted the Veteran was working full time and that he missed work about one day a month due to psychiatric symptoms.  He was anxious, somewhat irritable, stayed to himself and had few friends.  The examiner concluded the Veteran's psychiatric symptoms resulted in mild social and occupational impairment.  

VA outpatient treatment records show that in July 2008, the Veteran complained of intrusive thoughts and emotions that occurred on a regular basis.  He reported his symptoms included nightmares, flashbacks, panic attacks, hypervigilance and avoidance of large crowds.  On mental status evaluation, the Veteran was neatly groomed.  He described his mood as anxious at times, and his affect was appropriate to his mood.  There was no evidence of delusions or paranoia.  He denied audio or visual hallucinations.  His insight and judgment and impulse control were good.  He had no suicidal or homicidal ideation.  He was alert and oriented in all spheres.  The diagnoses were PTSD and panic disorder without agoraphobia.  The Global Assessment of Functioning score was 55.  The next month, he reported an increase in his depressive symptoms, to include depressed mood, decreased motivation and poor concentration.  He denied suicidal or homicidal ideation, as well as a major increase in PTSD-related symptoms.  He admitted to some increase in anger the previous week.  In October 2008, he appeared to have a brighter affect and mood.  He felt he was no longer depressed, and he denied suicidal or homicidal ideation.  On mental status evaluation in February 2009, the Veteran was neatly groomed.  He described his mood as anxious at times and his affect was appropriate to his mood.  There was no evidence of delusions or paranoia.  He denied audio or visual hallucinations.  There was no suicidal or homicidal ideation.  His insight and judgment were good and he had good impulse control.  The Global Assessment of Functioning score was 55.  In April 2009, the findings on mental status evaluation were similar to those on the previous visit.  

In August 2009, D.R. stated she was a co-worker and friend of the Veteran.  She noted he had increased anxiety and moments of panic during which he would have to leave the room to compose himself.  She stated that loud noises precipitated these episodes. 

Additional outpatient treatment records show that on October 26, 2009, the Veteran reported that things had been rough.  He had stresses at work and was having nightmares.  He reported low energy, low interest and social withdrawal.  He reported he was fighting more frequently with his wife.  On mental status evaluation, his affect was mildly blunted.  His thought processes were morbid and his mood was moderately depressed.  He denied audio or visual hallucinations.  He was preoccupied with stressors.  He endorsed passive suicidal ideation.  His insight was fair and his judgment was adequate.  The diagnoses were major depression and PTSD.  His medications were increased.  In January 2010, it was noted he was employed and worked 40 hours per week.  He slept five to six hours a night and said he had nightmares every night.  He stated he had recently been promoted and found it hard to work in that position.  On mental status evaluation, his mood was depressed and his affect anxious.  He did not have perceptual disturbances, flight of ideas or looseness of associations.  He denied suicidal or homicidal ideation.  He was not delusional and did not have symptoms of mania/hypomania.  He was fully oriented.  In June 2010, he reported that he had not had nightmares in five weeks.  Regarding panic attacks, he described a flashback and increased autonomic reaction with a trigger.  It appeared he was in a good relationship with his wife, and was attentive towards his son.  On mental status evaluation, he was well groomed.  His mood was irritable, and the Veteran said he was not handling stress well.  His affect was constricted.  His thought content was without psychosis.  He denied suicidal or homicidal ideation.  His insight and judgment were fair.  His memory functions were forgetful.  In December 2010, he stated his PTSD symptoms were stable.  He was sleeping well and stated that his medications had reduced his irritability.  He said his marriage and work were stable.  On mental status evaluation, he was well groomed.  He had fair eye contact.  His mood was sad, but he said he thought it was because of the time of year.  He did not have any psychoses and denied suicidal or homicidal ideation.  He reported his irritability had decreased.  His insight and judgment were good.  The impression was PTSD, chronic.

On March 2, 2011 VA psychiatric examination, the Veteran stated he was depressed, and rated his symptoms as 8/10.  He said he had episodic thoughts of suicide.  He noted he and his wife were having a difficult time and that they co-existed.  He stated he can get short-tempered.  He noted he had a few friends he saw one to two times a month.  He was working full time and had little time for activities.  On mental status evaluation, the Veteran had a flat affect, and his mood was anxious, dysphoric.  He was oriented times threes.  His thought process was unremarkable and his thought content included suicidal ideation.  He did not have delusions.  He reported he had impaired sleep; he had nightmares one to three times a month.  There were no hallucinations and no inappropriate or obsessive/ritualistic behavior.  He reported panic attacks when he breathes real fast and has to leave the situation to calm himself.  He had episodic suicidal ideation with a general, but not specific plan.  His impulse control was fair at work and good at home.  He was able to maintain minimal personal hygiene, but acknowledged that he did not want to shave at times.  He noted having some road rage in the past.  He lacked motivation for exercise.  He stated he did not do well around loud groups of people.  His recent memory was mildly impaired.  It was noted he was working full time and had missed three weeks in the previous 12 months due to stress reactions to situations at work, low motivation and mental health appointments.  It was noted that he had work experience as a security guard and detention officer.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  The Global Assessment of Functioning score was 55.  

The examiner stated the Veteran had moderate to serious symptoms, and observed that he was functioning better in some areas and much worse in others.  The Veteran indicated he thought he had made a mistake in taking a stressful job and he had a hard time making quotas.  There had been improvement in the frequency of nightmares.  He was able to exercise more and felt better about his ability to parent.  He had problems in the relationship with his wife and there was ongoing marital strain.  Overall, the examiner indicated the Veteran was functioning with great effort and strain at work and home.  It was noted the Veteran stated his primary symptoms were sleep disturbance, anxiety, depression (with episodic suicidal ideation), interpersonal discomfort interacting with others and anxiety in groups.  It was noted he had received good work evaluations.  The examiner commented that the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relationships and work.  It was noted he had missed increasing amounts of work.

VA outpatient treatment records show that in May 2011, the Veteran reported he had separated from his wife about two months earlier, after he had developed suicidal ideas.  He said he was feeling better and continued to work full time.  On mental status evaluation, he was alert and oriented times three.  His affect was constricted and his mood was "doing better, but still depressed."  He had no audio or visual hallucinations and no delusional thinking.  There was no suicidal or homicidal ideation.  His memory was intact and his insight and judgment were good.  

On August 14, 2014, the Veteran was brought to the hospital by his wife after he told her he was feeling very depressed and was thinking about ending his life by jumping off a cliff.  He said he had been spiraling downwards since his separation.  He was feeling depressed every day and was feeling hopeless, helpless, worthless and useless.  He had occasional nightmares.  His energy level was low.  He said it was hard to get motivated to pursue hobbies.  He had random crying spells.  Following a mental status evaluation, the assessments were PTSD and major depressive disorder, worsening.  The Global Assessment of Functioning score was 25.  

VA outpatient treatment records show that in September 2011, the Veteran reported he had trouble concentrating.  He stated he had nightmares once a month.  On mental status evaluation, his mood was depressed and his affect flat.  His memory was intact.  He denied audio or visual hallucinations.  Insight and judgment and impulse control were good.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 50.  In February 2012, he reported feeling down at times.  He denied symptoms of depression or mania.  He said he had fleeting passive suicidal ideation at times.  On mental status evaluation, his mood was good with congruent affect.  He had no audio or visual hallucinations or suicidal or homicidal ideation.  There was no abnormality in thought content.  There were no delusions or paranoia.  His insight and judgment were fair.  He was oriented times three.  

In June 2012, the Veteran was admitted to a private hospital reporting nightmares and passive suicidality.  It was noted he planned to shoot himself with a shotgun (he did not have access to one).  His divorce was finalized during the hospitalization.  He said he had finished college in May.  He said he was going to quit his job.  He described the stresses of his job and complications with his family.  He was discharged six days later and it was noted his mood had stabilized and he consistently denied suicidal ideation.  

In April 2013, the Veteran submitted VA Form 21-8940 (claim for TDIU).  He noted he had work experience as a veterans' service representative with the VA, and that he had last worked in December 2012.  He indicated he had completed four years of college.

VA outpatient treatment records show that in November 2012, the Veteran reported feeling down at times.  He stated his therapist believed he needed an increase in his antidepressant medication.  On mental status evaluation, his mood was OK, and his affect congruent, moderate range.  There was no abnormality in thought content.  He did not have delusions or paranoia or suicidal or homicidal ideation.  His insight and judgment were fair.  In March 2013, he reported feeling down at times.  His sleep and appetite were good.  He indicated he was having difficulty with focus in graduate school.  On mental status evaluation, his mood was good and affect was congruent.  There were no audio or visual hallucinations.  An abnormality in thought content was not noted.  There were no delusions or paranoia, and no suicidal or homicidal ideation.  It was noted in August 2013 that he had started two different part time jobs and was planning to start a Master's degree program.  The assessment was insomnia/depression.  The Veteran denied suicidal ideations and said he was doing much better.  In July 2014, it was noted that he was working on a Master's in public health administration.  He said it was less stressful and that he did not need psychotropic medication.  The assessment was insomnia/depression.  The examiner indicated the Veteran was asymptomatic.  

In July 2014, a private psychologist stated he treated the Veteran from January to December 2013, with a follow-up session in July 2014.  He noted the Veteran reported struggling with significant depression, including suicidal ideation for some time.  His psychiatric symptoms included intrusive memories, difficulty sleeping, marked startle response, social withdrawal, relationship problems, emotional numbing, pessimism about the future and avoidance of stimuli that might remind him of the war.  The examiner stated the Veteran appeared to benefit from treatment and it reduced his avoidance behaviors and vulnerability to intrusive memories.  He noted the Veteran remained vulnerable to stress and that he said he was easily overwhelmed.  The diagnoses were PTSD and major depression, in partial remission.

VA outpatient treatment records show that in May 2015, the Veteran stated he was still really struggling with depression and suicidal thoughts, but it was not as bad as it had been when he was hospitalized in 2011 and 2012.  On mental status evaluation, he stated he had chronic difficulty with sleep.  He reported depression with passive suicidal ideation five to six times a week.  He thought that suicide was inevitable, but he had no active plan.  He denied current significant problem with anxiety.  The following month, he stated he had some suicidal ideation as recently as the previous day.  He denied any current plans or past attempts.  The assessments were PTSD and depression.  It was noted there were some recent stressors, including a new marriage, new job and a custody battle with his former wife.  
In 2015, the Veteran's VA employer noted he had performed clerical and administrative work, and that he had last worked in December 2012.  He had missed five weeks of employment the last year due to disability.  He had gone on leave without pay and been reassigned to a lower grade due to his service-connected disability.  

On July 2015 VA esophageal examination, the Veteran stated he noted he had reflux symptoms during active duty, prior to his exposure to combat.  He acknowledged he did not report the symptoms to medical personnel in service.  The examiner summarized the notations in the STRs in which the Veteran had possibly pertinent complaints.  She noted that the Veteran specifically stated that the March and July 2003 episodes were not related to GERD.  She also noted that he saw a private physician following service and that testing showed reflux.  The diagnosis was GERD.  She concluded it was less likely than not that GERD was incurred in or caused by service.  She noted she reviewed all available medical records, to include STRs, private and VA medical records and the Veteran's statements.  She noted that a review of the STRs found no evidence of a complaint of GERD and that he was not diagnosed or treated for this condition.  She added GERD was not diagnosed until 2004, following his separation from service.  The examiner noted the Veteran claimed that several acute symptoms were manifestations of GERD, but commented that those symptoms were due to a presumed viral illness and not a primary gastrointestinal condition.  She also noted the Veteran had complaints of chest pain while exposed to "dirty air" in a basement.  Since other service members were similarly affected this was an acute, local reaction and not indicative of a chronic gastrointestinal condition.  She commented that the Veteran's statements regarding his symptoms during service are not consistent with GERD.  The examiner noted that in the Veteran's substantive appeal, he stated he developed reflux "when I wait too long to eat..."  The examiner stated that symptoms of GERD are typically present after meals, when acid-consuming juices reflux into the esophagus, and not on an empty stomach.  

On August 2015 VA psychiatric examination, it was noted the Veteran reported a sharp decline in social relationships since the previous examination.  It was noted he had remarried in March 2015 and had earned a Master's degree in public administration.  It was noted he was interning with a local government agency.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and suicidal ideation.  The examiner noted the Veteran was alert and cooperative.  He maintained adequate eye contact.  He was casually dressed and appropriately groomed.  The diagnoses were PTSD and unspecified depressive disorder.  The Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner commented that the Veteran's depressed mood, decreased motivation and sleep disturbance likely impaired his ability to stay focused in a work setting.  His suspiciousness of others was likely to impair his ability to develop and maintain effective work relationships with peers.  The examiner stated that while the Veteran was doing an internship, he was unable to opine as to whether the Veteran would be able to secure and follow gainful employment without resorting to speculation.

The Veteran's service connected disabilities include PTSD rated 70 percent; right and left knee chondromalacia patella, rated 10 percent each; tinnitus, rated 10 percent; left shoulder bursitis, rated 10 percent; residuals of a right and left ankle sprains, rated 10 percent each.  The combined schedular rating for the disabilities is 90 percent.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran has not specifically argued that GERD is due to his service in the Persian Gulf.  In any event, because GERD is a known clinical diagnosis, it does not fall within the purview of the presumptive provisions of 38 C.F.R. § 3.317.

The Veteran's STRs show he was seen therein on a few occasions for complaints including nausea, constipation, abdominal pain and chest tightness, and in May 2003 was found to have an acute episode of gastroenteritis; GERD was not diagnosed in service.  While GERD was diagnosed soon following service (in May 2004, approximately six months following discharge) it is noteworthy that his reported history then (contrary to more recent allegations of onset of GERD symptoms in service) indicated that the symptoms had been present for several weeks (and not the more than 1/2 a year or so that would place onset in service).  His contemporaneous reports given in a clinical setting merit substantially greater probative weight than accounts regarding remote events provided while seeking compensation.  The Board finds his recollections that he has had GERD symptoms beginning in service and continuing since not credible.  Regarding those reports of symptoms in service, the Board also notes that the July 2015 VA examiner considered them and indicated that the Veteran's descriptions of his symptoms in service differ from those associated with GERD, and are not characteristic of GERD.  As this is a medical question, her opinion drawn on medical training is highly probative evidence in the matter (and suggests that even if his recent accounts of symptoms beginning in service were to be accepted at face value, despite his earlier reports indicating otherwise, they would not support his claim).  

Consequently, the record does not show a disease of injury in service to which the GERD diagnosed postservice could be related.  The Veteran's assertions that his GERD is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  The etiology of an insidious disease such as GERD is a medical question that falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The only competent evidence regarding a nexus between the Veteran's GERD and his service is the opinion of the VA examiner who, citing to medical principles regarding the nature of GERD symptoms, found that his GERD is unrelated to service.  She provided detailed rationale for the opinion, and it is persuasive evidence in this matter.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	Increased rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the GAF scale).  Inasmuch as this appeal arose prior to such revision, the Veteran is entitled to consideration of the GAF scores assigned.]

The initial question is whether a rating in excess of 30 percent for PTSD is warranted prior to October 26, 2009.  The record shows that the Veteran was admitted to a private hospital in March 2008 with suicidal ideation and a plan of driving a truck off the road.  He reported he was having nightmares.  Although on hospital discharge, suicidal ideation had subsided, the Global Assessment of Functioning remained only 45.  His private therapist indicated in May 2008 that he was having panic attacks and having difficulty controlling impulses.  On August 2008 VA examination the Veteran reported intrusive thoughts.  Mental status evaluation noted nightmares and tenseness, but was otherwise normal.  The examiner commented that the symptoms were mild (but assigned a Global Assessment of Functioning score of 55, which indicates moderate symptoms).  

VA outpatient treatment records show that the Veteran reported nightmares flashbacks and panic attacks in July 2008, and the Global Assessment of Functioning score was still 55.  The following month, he indicated his mood was depressed and that he had decreased motivation.  In February 2009, he was anxious, and the Global Assessment of Functioning score was 55.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for PTSD is warranted from the inception of the award, that is, March 12, 2008.  

The analysis turns to whether a rating in excess of 50 percent is warranted for any period of time from March 12, 2008 through August 13, 2011.  The August 2008 VA psychiatric examination found the Veteran did not have suicidal or homicidal ideation or hallucinations, and was fully oriented.  He was employed on a full-time basis.  VA outpatient treatment records from July 2008 to December 2010 show findings consistent with the 50 percent rating.  He did report passive suicidal ideation in October 2009, but he again denied suicidal or homicidal ideation a few months later and in June and December 2010.  There was no indication of any neglect of personal appearance or hygiene.  

The March 2, 2011 VA psychiatric examination report shows the Veteran's symptoms had increased in severity.  He was having serious marital difficulties (related to his psychiatric symptoms).  The examination showed he had episodic suicidal ideation and nightmares several times a month.  He said he had panic attacks.  The examiner concluded the Veteran's symptoms were moderate to serious and that while the Veteran was doing better in some areas, his functioning had declined in others.  She stated that he functioned with great effort and strain.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted from [the earlier effective date of] March 2, 2011.  

Next for consideration is whether a rating in excess of 70 percent is warranted from March 2, 2011.  That examination showed that while the Veteran stated there were times he did not want to shave, he maintained, at least, minimal personal hygiene.  He did not have any hallucinations or delusions, and he was fully oriented.  The private and VA treatment records from 2012 through 2015, and the findings on the August 2015 VA psychiatric examination likewise do not support a 100 percent schedular rating.  It is noteworthy that while the Veteran has occupational and social impairment, he remains fully capable of functioning in daily activities.  Furthermore, during the period for consideration he successfully completed a Master's degree in public administration (suggesting advanced intellectual functioning), has interned in public sector employment, and has remarried (suggesting some degree of both social and occupational functioning remains).  Total occupational and social impairment due to PTSD symptoms simply is not shown.   

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's PTSD are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged/identified any symptoms or functional impairment not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran has established service connection for PTSD rated 70 percent; right and left knee chondromalacia patella, rated 10 percent each; tinnitus, rated 10 percent; left shoulder bursitis, rated 10 percent; residuals of a right and left ankle sprains, rated 10 percent each.  The combined schedular rating for the disabilities is 90 percent.  Therefore, the schedular criteria for a TDIU rating are met.  

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

It is not in dispute that the Veteran's service-connected disabilities, primarily his PTSD, affect his ability to work and have caused termination of his VA employment.  However, that employment was apparently of a very stressful nature and inconsistent with his psychiatric manifestations.  In August 2013, he reported that he was working at two part time jobs and planned to pursue a Master's program.  The record shows that he since completed a Master's degree in public administration and has interned at a local government agency (an employment-type activity presumably with the potential of being hired).  His participation in (and completion of) Master's Degree studies (presumably requiring a high level in intellectual functioning/application of reasoning ability and timeliness in completing assignments) and his participation in a public sector internship program are strong evidence that he is not unemployable.  While the combined effect of the Veteran's service-connected disabilities may limit his employment options, the record does not show that as of now that they preclude regular substantially gainful employment consistent with his education and experience.  The preponderance of the evidence is against the claim for a TDIU rating, and the appeal in the matter must be denied.

ORDER

Service connection for GERD is denied.

A 50 percent rating for PTSD prior to March 2, 2011, and a 70 percent rating for PTSD from that (earlier effective) date are granted, subject to the regulations governing payment of monetary awards.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


